Citation Nr: 0919888	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  08-09 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1945 to March 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2007 by the 
Department of Veteran Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It is important to note at the outset that VA will make 
reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, to include private 
medical care record.  38 C.F.R. § 3.159.  

The appellant is presently seeking service connection for the 
cause of the Veteran's death.  A December 2006 statement from 
private physician G. Pennock indicates the Veteran was 
treated at the Anderson Cancer Center of Orlando, and the 
Veteran's death certificate indicates that he died in the 
Orlando Regional Medical Center.  However, only the Veteran's 
death certificate and the December 2006 statement from Dr. 
Pennock are of record.  As such, VA has an obligation, as 
outlined above, to attempt to obtain these records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Additionally, the Veteran's death certificate indicates that 
metastatic small cell lung cancer lead to his congestive 
heart failure, and his ultimate death.  The Veteran's DD-214 
reflects his service aboard various Navy vessels during World 
War II; therefore, the VA concedes exposure to asbestos based 
on the extensive usage of this material in military ship 
construction at this time.  See M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, Subsection G.  Importantly it is known 
that lung cancer that "originates in the lung rather than 
the bronchi," is known to eventually develop "in about 50 
percent of persons with asbestosis" and that "all persons 
with significant asbestosis develop cor pulmonale, heart 
disease secondary to disease of the lung or its blood 
vessels, and those who do not die from cancer often die from 
heart failure secondary to cor pulmonale.  See M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C, Subsection C.  
Consequently, the Board finds that the present record is 
sufficient to trigger a duty on the part of the VA to obtain 
an etiological medical opinion pursuant to 38 C.F.R. 
§ 3.159(c)(4) (2008).  See McLendon v Principi, 20 Vet. App. 
79 (2006).  Accordingly, the claim must be remanded for the 
purpose of obtaining such an opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO should take the necessary 
steps to obtain the Veteran's final 
treatment records from Orlando Regional 
Medical Center and related cancer 
treatment records from the Anderson Cancer 
Center of Orlando.  All correspondences, 
including negative responses, should be 
associated with the Veteran's claims 
folder.

2.  After the relevant medical treatment 
records have been obtained, the claims 
folder should be provided to, and reviewed 
by, an appropriately qualified VA 
examiner, to answer the following 
questions.  In addition to providing a 
"yes" or "no" answer to the question 
posed, the examiner should provide the 
reasons and basis for the opinion given.  

Is it at least as likely as not (50 
percent probability or greater) that the 
Veteran's in service asbestos exposure 
caused or contributed to the Veteran's 
death?

If not: In your medical opinion what was 
the likely cause of the Veteran's 
metastatic small cell lung cancer and 
congestive heart failure?

3.  Thereafter, the RO should readjudicate 
the claim for compensation taking into 
consideration any additional evidence 
received since the issuance of the last 
supplemental statement of the case (SSOC).  
If any of the benefits sought on appeal 
remain denied, the appellant should be 
provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



